WALTER M. ELSWICK, Judge.
In the summer of 1942 state road commission employees were engaged in blasting on project 3544-a in Marshall county, West Virginia, near the home of claimant. As a result of overcharging the loads, the claimant suffered the following losses to her property; 8 broken windows $16.78; 1 window blind $1.50; 5 broken glasses in chicken house $5.00; 1 door to coal house $2.00; or a total loss of $25.28 on which claim is based.
The claim was submitted to the court by the state road commission under the shortened procedure and considered informally by the court. The attorney general concurs and approves payment of the claim.
We, therefore, recommend payment and make an award to claimant, Mrs. E. C. Klages, for the sum of twenty-five dollars and twenty-eight cents ($25.28.)